
	
		II
		109th CONGRESS
		2d Session
		S. 3482
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 8, 2006
			Mr. Harkin (for himself
			 and Mrs. Clinton) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the establishment of a
		  volunteer corps to aid in the dissemination and distribution of vaccines and
		  other countermeasures during a public health emergency.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Vaccine and Countermeasure
			 Corps Development Act of 2006.
		2.Volunteer vaccine and
			 countermeasure corps
			(a)EstablishmentThe Secretary of Health and Human Services
			 (referred to in this section as the Secretary) shall establish a
			 Volunteer Vaccine and Countermeasures Corps (referred to in this section as the
			 Corps) to facilitate the distribution and provision of vaccines,
			 or other biological, chemical, or nuclear countermeasures, to individuals under
			 any influenza vaccination program, or other countermeasure distribution program
			 established by the Secretary or a State or local entity.
			(b)Activation and
			 assignment of members
				(1)Activation
					(A)Manner of
			 activationThe members of the
			 Corps shall be activated in one of the following manners:
						(i)By the Secretary upon a declaration by the
			 Secretary of a public health emergency under section 319 of the Public Health
			 Service Act (42 U.S.C. 247d)related to an influenza outbreak (including a
			 seasonal outbreak) or other public health emergency.
						(ii)By the declaration of a State.
						(iii)By the declaration of a qualified entity,
			 as defined in subsection (g).
						(B)Non-emergency
			 functionsActivation of the
			 Corps is not required for the Corps to carry out non-emergency functions,
			 including training, recruitment and retention of volunteers, participation in
			 State and local planning, or other activities determined appropriate by the
			 Secretary.
					(C)NotificationIn order to facilitate cooperation between
			 all levels of government in response to an emergency, when activated under this
			 section in response to a Federal or State declaration, or by the qualifying
			 entity, the qualifying entity shall notify—
						(i)the Secretary;
						(ii)the governor or governors of the State or
			 States in which the Corps shall be activated or deployed; and
						(iii)the local governments of the county or
			 counties in which the Corps will reside or be deployed.
						(2)Membership
			 through qualified entities
					(A)In
			 generalA volunteer may apply
			 for membership in the Corps through a qualified entity.
					(B)RequirementsA qualified entity shall carry out
			 education and training activities and maintain pertinent information as
			 required under subsection (c)(2).
					(C)UseUpon completion of any training,
			 certification, or other qualifying processes determined appropriate by the
			 Secretary, members of the Corps may be used by qualified entities to carry out
			 activities under a National, State, or local influenza vaccination program, or
			 other countermeasure distribution program as determined appropriate by the
			 Secretary.
					(3)RequestsThe Secretary or governor of a State may
			 request assignment of members of the Corps from a State or territory to
			 participate in a vaccination program or countermeasure distribution program of
			 another State or territory. The Secretary shall enter into agreements with such
			 States to accept licensure and certification from such other States for the
			 purpose of carrying out activities under an influenza vaccination
			 program.
				(c)Participation
				(1)EligibilityAn appropriately credentialed (licensed or
			 certified) health professional, including a retired health professional, or
			 other individual serving in an auxiliary or support capacity, including retired
			 military personnel, police, emergency medical service personnel, or other
			 volunteers as determined appropriate by the Secretary, shall be eligible to
			 participate in the Corps under procedures established by the Secretary and
			 after successfully completing an approved training course developed by the
			 Secretary. Nothing in this paragraph shall be construed to preclude an entity
			 from receiving financial, legal, and other technical assistance from a
			 volunteer that is not certified as a Corps member.
				(2)DatabaseThe Secretary, in cooperation and
			 consultation with States and qualifying entities, shall establish guidelines
			 for the collection and maintenance of data relating to Corps members by
			 qualifying entities. Such database shall—
					(A)with respect to each Corps member, include
			 contact information, appropriate licensure or certification information, and
			 other information the Secretary determines necessary to perform the activities
			 of the Corps;
					(B)be accessible to qualifying entities,
			 States, the Secretary, or other entities determined appropriate by the
			 Secretary, for use in the performance of duties of the Corps; and
					(C)be interoperable with the Emergency System
			 for the Advance Registration of Volunteer Health Professionals, the National
			 Disaster Medical System, the Medical Reserve Corps, and other databases
			 determined appropriate by the Secretary.
					(3)National
			 identificationThe Secretary,
			 in cooperation and consultation with the States, shall develop a National
			 Identification Card that describes the health-related licensure and
			 certification information of Corps members, as well as other identifying
			 information determined by the Secretary to facilitate the use of Corps members
			 in States other than the State in which such members reside. Such
			 identification and certification information shall be cross-referenced with the
			 database established under paragraph (2), and shall be updated on a regular
			 basis to ensure that the information in the database is as current as is
			 practicable.
				(d)Grants
				(1)In
			 generalThe Secretary shall
			 award grants to qualified entities for the following purposes:
					(A)To provide training through State and local
			 health care facilities and networks to facilitate, execute, and maintain
			 mechanisms for the distribution of vaccines and other biological
			 countermeasures, including mass vaccination exercises designed to increase
			 access to seasonal influenza vaccine by priority populations and encourage
			 late-season vaccination with seasonal influenza vaccine.
					(B)To provide for the recruitment and
			 retention of volunteers, including individuals to maintain and coordinate
			 databases.
					(C)To carry out capacity building activities
			 of the Corps, including the development of partnerships among the Corps,
			 qualifying entities, and emergency response organizations, State and local
			 governments, police departments, fire departments, emergency responders,
			 nonprofit organizations, and private sector entities.
					(D)To carry out other training activities as
			 determined appropriate by the Secretary.
					(e)LiabilityA member of the Corps, when performing his
			 or her duties under an activation and assignment by the Secretary under
			 subsection (b) upon a declaration by the Secretary of a public health emergency
			 under section 319 of the Public Health Service Act (42 U.S.C. 247d) shall be
			 deemed a Federal employee for liability purposes. In all other cases, Members
			 of the Corps are subject to the laws of the State in which the activities of
			 the Corps are undertaken.
			(f)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this section, $100,000,000 for
			 fiscal year 2006, and such sums as may be necessary for each fiscal year
			 thereafter.
			(g)DefinitionThe term qualified entity
			 includes State and local public health departments, Federally Qualified Health
			 Centers, public and private hospitals, units of the Medical Reserve Corps, and
			 other entities determined appropriate by the Secretary.
			
